DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites linking up several instances of the same type of data and creating a graph over time of the patient health data. The limitation of linking up several instances of the same type of data and creating a graph over time of the patient health data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a server” language, “linking” in the context of this claim encompasses the user manually calculating the graphical data. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. This step is not necessarily performed by a computer. The server and computer recited in the other data gathering and presenting steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing and retrieving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0299155 to Findlay et al.
As to claim 1, Findlay discloses a method of presenting health care information, comprising, in combination, the steps of:
creating patient health data for a patient, and storing the patient health data on a server (Findlay [0022] and [0052]);
accessing the patient health data by one of the patient and a health care provider on a corresponding computer, wherein the corresponding computer is connected to the server over the internet (Findlay [0052]);
Findlay [0076] where icons avatars);
wherein the patient health data comprises non-quantifiable data from one of either and both the patient and the health care provider (Findlay [0079]-[0080] where “Lipitor” is non-quantifiable data); and
the icons presented comprise at least one of prescriptions (Findlay [0080] see “medications”)
receiving graphical patient health data and linking up several instances of the same type of data and creating a graph over time of the graphical patient health data for display on the corresponding computer (Findlay [0121] see “A distance from an information element category 564, 566, 568, 570, 572, and 574 to the focal point 562 may vary based on the date in which a lab test categorized in the information element category was performed and/or received (e.g., the latest date of a test result in the hematology category). The cloud view module 146 may vary the size of an information element category based on a number of test results included in the information element category. For example, when the medical record of a patient includes more test results for the hematology category than for the metabolic category, information element 564 may be displayed as a larger circle than information element 570 on the Lab Results cloud view. Alternatively or additionally, the cloud view module 146 may vary the color of an information element category based on a number of critical values of information elements within the information element category. For example, the information element 564 may be colored red when five or more lab results in the hematology category are considered abnormal.”)
As to claim 7, see the discussion of claim 6, additionally, Findlay discloses the method further comprising the step of searching by keyword in the non-quantifiable data to obtain the graphical patient health data (Findlay [0121]-[0122]).
As to claim 8, see the discussion of claim 1, additionally, Findlay discloses the method wherein the patient health data comprises at least one of scheduling data (Findlay [0087]-[0090]).
As to claim 9, see the discussion of claim 8. Examiner notes that the claim is dependent on an optional element of claim 8, it is therefore not required to be taught in the prior art to meet the claim limitation.
As to claim 10, see the discussion of claim 1, additionally, Findlay discloses the method wherein the corresponding computer of the health care provider is adapted to be wirelessly connected to the internet (Findaly [0130]).
As to claim 11, see the discussion of claim 1, additionally, Findlay discloses the method further comprising the step of creating a health care provider profile by a health care provider which comprises information about the health care provider, including contact information which is searchable by the patient (Findlay [0087]).
As to claim 12, see the discussion of claim 1, additionally, Findlay discloses the method further comprising the step of restricting access by a health care professional to patient health data for a given patient until permission from the given patient is received (Findlay [0094]).
As to claim 13, see the discussion of claim 1, additionally, Findlay discloses the method further comprising the step of creating administrative data and delivering the administrative data to one or more of the patients and the health care providers (Findlay [0087]-[0090]).
As to claim 14, see the discussion of claim 1, additionally, Findlay discloses the method wherein the administrative data comprises a patient schedule and information about an upcoming meeting (Findlay [0087]-[0089]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0299155 to Findlay et al. in view of U.S. Patent Application Publication 20140278526 to Thakkar et al.
As to claim 2, see the discussion of claim 1, however, Findlay does not explicitly teach the method wherein the health care provider-generated non-quantifiable data is an audio message, and further comprising the step of transcribing the audio message to enter the audio message into the patient health data. Thakkar discloses the method wherein the health care provider-generated non-quantifiable data is an audio message, and further comprising the step of transcribing the audio message to enter the audio message into the patient health data (Thakkar [0020]).
It would have been obvious to store message data as in Thakkar in the medical record system of Findlay to allow a user to more quickly access messages in coordination with additional medical data.
As to claims 3 and 4, see the discussion of claim 2. The claims are dependent on optional features of claim 1, therefore it is not required for the references to teach these optional features to meet the claim limitation. They are therefore rejected for the same reasons as claims 1 and 2.
As to claim 5, see the discussion of claim 1, additionally, Thakkar discloses  wherein the step of transcribing comprises auto-transcription of the audio message (Thakkar abstract and [0017]).
Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. Applicant argues that Findaly does not teach the newly added feature of linking up several instances of the same data type and creating a graph over time of the data. Findlay discloses “A distance from an information element category 564, 566, 568, 570, 572, and 574 to the focal point 562 may vary based on the date in which a lab test categorized in the information element category was performed and/or received (e.g., the latest date of a test result in the hematology category). The cloud view module 146 may vary the size of an information element category based on a number of test results included in the information element category. For example, when the medical record of a patient includes more test results for the hematology category than for the metabolic category, information element 564 may be Findlay therefore considers time and a number of the same data type when constructing a graphical display. This discloses the claimed feature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZA A LAM/             Primary Examiner, Art Unit 3686